Earl Warren: Number 257, H. K. Porter Company Incorporated et al., Appellants, versus Central Vermont Railway, Incorporated et al., and Number 258, Interstate Commerce Commission, Appellant, versus Central Vermont Railway, Incorporated et al. Mr. Solomon.
Richard A. Solomon: May it please the Court? This case involves the jurisdiction of the Interstate Commerce Act with respect to the shipment of raw asbestos from Canada into various parts of the United States, but actually, there are two problems involved in the case. The first is the authority of the Interstate Commerce Commission to alleviate what they have found to be an unjust -- pardon me, unduly prejudicial rate structure caused by a deviation in the rates which are charged from the same Canadian points in the one instance to what is known as official territory which is the North Central -- North Eastern part of the United States and in the other instance, to southern territory, that's the first question. The second and distinct question is, “What is the authority of the Interstate Commerce Commission to find that the particular combination international rate between the Quebec points and southern territory was unreasonable and on the basis of such a finding to order reparations or to at least establish a basis for subsequently ordering reparations.” Now, of these two questions, the United States has argued and I will brief -- United States has briefed and I will argue only one and that is the question of undue prejudice. For reasons which I'll get in to in a minute or so, the United States does not believe that the reasonableness part of this case albeit it was the part of the case in which the District Court spent 99% if its time, we do not believe that that was properly before the District Court or before this Court but I do want to state, although I will therefore not argue the merits of that issue and leave that to my colleague.
John M. Harlan II: The issue is in both cases, in the Interstate Commerce Commission case and in the case in which you're arguing, they're the same, are they not?
Richard A. Solomon: Yes sir. These both --
John M. Harlan II: You have a different point of view, of you and the Commission, I thought.
Richard A. Solomon: We think that the Commission was right on the undue prejudice.
John M. Harlan II: Yes.
Richard A. Solomon: And that we -- neither us nor the Court need to get to the other point. The Commission thinks it was right on both points.
John M. Harlan II: (Inaudible)
Richard A. Solomon: Yes sir.
John M. Harlan II: (Inaudible)
Richard A. Solomon: As I understand the Commission's brief, they don't really disagree with us. They are worried about the point and they have briefed it in the event that Your Honor should disagree with us on the jurisdiction point. But I -- as I understand their brief and I think I'm correct that they are willing to have with respect to the reasonableness point, this Court vacate the Court's opinion for lack of jurisdiction. I do want to point out, however, that this Court will have to deal with the reasonableness question in some manner, either on jurisdiction or on its merits because the Commission's order as far as reparation is concerned rests upon its reasonableness finding. And therefore, even if you'll agree with us with respect to the undue prejudice part of the case, the reasonableness matter would still be -- have to be resolved. Now, in the brief period before the recess, let me sketch in some of the facts. The problem here is with respect as I said to asbestos shipments into the United States. There's practically no mining of asbestos in the United States. Most of the asbestos that is used in our manufacturing plants comes from Canada, and a very large percentage of the asbestos -- raw asbestos that comes from Canada comes from a series of mines in Quebec Province about 60 miles north of the Vermont border. It goes to processing plants throughout the United States. But for the purposes of this case, I think we can concentrate on two points which can be used for typifying the problem. The one point I would like to use because the Commission used it as a typical point in official territory is Ambler, Pennsylvania which is a place where there's a processing plant in Pennsylvania. The other point I'd like to use is Charlotte, North Carolina which happens to be the location of the plant of the complainant of H. K. Porter. Now, this asbestos is shipped from the mines in Quebec over either the lines of Quebec Central Railroad or the Canadian National Railroad to interchange points at Newport and East Alburgh, Vermont. I think it should be noted, although in my opinion it's not necessary to my part of the case that this interchange takes place not at the international boundary but at places three and five miles respectively inside the United States. Then, from this interchange part, the --
John M. Harlan II: What's the practical reason for that? Is there no point at the border where they can exchange?
Richard A. Solomon: It's claimed that it's impractical to exchange at the border and presumably you have small towns with the yards located at this point a few miles from the border and either it's inconvenient or at least it never has been established to have the interchange at the border itself.
John M. Harlan II: Well, if the -- the bona fides of this exchange is not an issue here anyway, in the selection of this point within the United States?
Richard A. Solomon: The selection of this point as a bona fide business is not an issue. The relevance of the fact that there is U.S. shipment involved here is very much in issue, not in my part of the case but in Mr. Ginnane's part of the case. That from these interchange points, the asbestos is shipped over a series of U.S. carriers to official territory points and to southern territory points. But it is important for our case to recognize that the defendant carriers in official territory are involved in both carriages. The New York Central, the Central Vermont, the -- those type of railroads necessarily because of where they're located, not only are involved in the carriage to official territory, but are involved in the carriage to southern territory. Now the rate structure here which causes the problem is one which has been going on for a long time in this area and it's a structure whereby from Canada to official territory, you have joint through rates which as this Court knows are an agreed rate usually cheaper, in this case, substantially cheaper, that the pool rates you would derive by merely taking an American rate and a Canadian rate and putting them together. But the fact is here that asbestos shipped to official territory goes by these joint through rates. Asbestos shipped to southern territory does not go by joint through rates. It goes by combination rates, Canadian part of it being proportional to these interchange points, the American part being local class or commodity rates from Newport and East Alburgh, Vermont to the various points in southern territory. And the fact and the result of this difference in rate structure is set out in the opinion what I think it can best be seen by looking at page 79, the appendix to the Commission's decision and which sets forth in tabular form some of the different rate differentials. If you take the first two columns which is transportation of crude asbestos from Danville, Quebec to these various points and concentrate as I said on Ambler and Charlotte, you'll see that the rate to Ambler, a distance of 529 miles is 68 cents. The rate to Charlotte which is slightly less than half -- again, as twice -- be less than twice the distance is substantially more than twice as much and if you do the rest of these calculations with this chart you will find as the Commission found --
Hugo L. Black: What page was that?
Richard A. Solomon: That was page 79 of the record, sir. It's an appendix which sets out the various rates. You will find that generally, there is a discrepancy here of about 15 to 20% in the rates charged from -- to official territory and the rates charged to southern territory.
Earl Warren: We'll recess now, Mr. --